DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 01/14/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 208 of FIG. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Specification
The abstract of the disclosure is objected to the phrase “[FIG. 2]” at the end of the abstract should be removed. See MPEP § 608.01(b).
Correction is required.  

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
Claims 3 and 13 recite “API” which is an abbreviation. The first occurrence of all acronyms or abbreviations should be written out for clarity, whether or not they may be considered well known.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1 and 12 are directed to a method (claim 1) and a system (claim 12).  Therefore, on its face, each independent claim 1 and 12 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1 and 12 recite, in part, a method and a system of organizing human activity.  Claim 1 recites determining, from payment card information, a list of services that are available in relation to the payment card; receiving a selection of one of the services; enable access the service.  Claim 12 recites receiving a request for a list of available services, the request comprising information stored on or obtained at the mobile device relating to a payment card; determining, from the information relating to the payment card, a list of services that are available in relation to the payment card; transmitting the list of services; receiving a selection of one of the services; enable access to the service.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining services available for a payment card, which is a commercial and legal interaction, specifically a commercial and legal interaction of business relations.  The mere nominal recitation of at least one processor; and computer readable storage having stored thereon instructions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of at least one processor; and 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim, see MPEP 2106 (I). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 10-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180174134 A1 (“Carpenter”) in view of US 8781953 B2 (“Kasower”).
Regarding claim 1, Carpenter discloses a method (see at least FIGURES 4 and 5), 
performed at a mobile device, for accessing a service, the method comprising (see at least FIGURE 1, Customer 120 with Customer Device 110, and Financial Service Provider (FSP) 150.  The Examiner is interpreting the Customer Device as a mobile device): 
determining, from payment card information stored on or obtained at the mobile device (The customer device may prompt the customer to place a card within view of a camera , 
services that are available in relation to the payment card (Customer device may generate and display augmented reality graphics to via FSP app.  Customer device may generate and display augmented reality graphics to educate customer about the features of their card, card terms, and the financial service associated with the card. Customer device may also generate augmented reality graphics related to one or more preferences, such as notification settings, spending goals, etc.  See at least [0052].  (See also [0056]-[0057], disclosing the FSP server sending account terms associated with the card information to the customer device for display).  Settings include, for example, settings may include, for example, spending alerts, payment due date alerts, remaining credit or balance alerts, spending limits, transaction amount limits, payment account options, or payment dates.  See at least [0062]. Customer device may display, for example, images or videos explaining the determined account, or for educating customer about the financial services associated with account card.  See at least [0057].  Display includes outlining contact information such as a phone number printed on account card, and inform ; 
receiving a selection of one of the services (The processor of the customer device may determine whether any input from the customer has been received while displaying the AR graphics.  See at least [0060].  The received input may be related to one or more preferences for account card, for example, the customer device may display one or more augmented reality graphics prompting customer to input one or more setting selections for an account card.  The settings may include, for example, spending alerts, payment due date alerts, remaining credit or balance alerts, spending limits, transaction amount limits, payment account options, or payment dates. Customer device may transmit received settings input to FSP server.  See at least [0062].  See also [0063].  The Examiner interprets setting alerts and limits on the payment card as a selection of one of the services that are available in relation to the card.); 
determining at least one corresponding communication channel by which the selected service is accessible; and opening the at least one corresponding communication channel to thereby access the service (The customer device may display augmented reality graphics prompting customer to input one or more setting selections for account card, and the customer device may transmit received settings input to FSP server.  See at least [0062].  Once preference set up is complete, the account card is activated by the FSP, and the customer device informs the user that the card is ready for use.  See at least [0051] and [0053].  FSP server may communication with the customer device via network.  See at least [0025] and FIG. 1, Customer Device 110 in communication with FSP 150 via Network 140.  Network enables the system to 

While Carpenter discloses services that are available, Carpenter does not expressly disclose a list of services that are available in relation to the payment card.

However, Kasower discloses a list of services that are available in relation to the payment card (Listing of member services for payment cards stored on a management system, the listing including Report Lost/Stolen Card(s); Address Change; Request New/Replacement Card(s); Charge Dispute; Request Copy of Statement; Report Change of Marital Status/Name; and Request Increased Credit Limit.  See at least col. 6, line 65 to col. 7, line 11, and FIG. 8.).
From the teaching of Kasower, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Carpenter by the services of Carpenter being a 

Regarding claim 2, the combination of Carpenter and Kasower discloses the limitations of claim 1, as discussed above, and Carpenter further discloses the services is determined by the mobile device transmitting a request comprising the payment card information, or part thereof, to a directory service (The customer device may prompt the customer to place a card within view of a camera and capture an image.  The processor of the customer device may detect the account card, extract card information from the detected account card from the images received from the camera of the customer device.  See at least [0046]-[0049].  (See also FIG. 6A, customer device displaying card capture screen 622 showing a real-time image 132 of an account card).  The customer device may send card information to the FSP server.  See at least [0035] and [0049]-[0051].  FSP server may be operated by FSP. FSP may be an entity that provides financial services to customers, such as a bank, credit card company, merchant, lender, and the like.  See at least [0028].  A FSP may provide software application for managing finances related to banking, checking, credit cards, and/or debit cards.  See at least [0020].  FSP server may be a single server or may be configured as a distributed computer system including multiple servers or computers that interoperate to perform one or more of the processes and functionalities associated with the disclosed embodiments.  See at least [0036].  See also [0043].  The Examiner interprets the FSP as a directory service.); 
and wherein the directory service returns the services (Customer device may generate and display augmented reality graphics to via FSP app.  Customer device may generate and display augmented reality graphics to educate customer about the features of their card, card terms, and the financial service associated with the card. Customer device may also generate augmented reality graphics related to one or more preferences, such as notification settings, spending goals, etc.  See at least [0052].  (See also [0056]-[0057], disclosing the FSP server sending account terms associated with the card information to the customer device for display).  Settings include, for example, settings may include, for example, spending alerts, payment due date alerts, remaining credit or balance alerts, spending limits, transaction amount limits, payment account options, or payment dates.  See at least [0062]. Customer device may display, for example, images or videos explaining the determined account, or for educating customer about the financial services associated with account card.  See at least [0057].  Display includes outlining contact information such as a phone number printed on account card, and inform customer of when they may contact FSP.  See at least [0072] and FIG. 6B, Interface 690 including an outlined box over a phone number and an augmented reality display of “24/7 Customer Support.”  ).

While Carpenter discloses services, Carpenter does not expressly disclose the list of services.

However, Kasower discloses the list of services (Listing of member services for payment cards stored on a management system, the listing including Report Lost/Stolen Card(s); Address Change; Request New/Replacement Card(s); Charge Dispute; Request Copy of Statement; 
From the teaching of Kasower, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Carpenter by the services of Carpenter being a list of services, as taught by Kasower, in order to provide improved card management system and to extend card protection services to meet current card holder expectations, and in order to improve simplicity of providing managing payment card information (see Kasower at least at col. 2, lines 1-29).

Regarding claim 4, the combination of Carpenter and Kasower discloses the limitations of claim 1, as discussed above, and Carpenter further discloses the payment card information is obtained by capturing an image of the payment card (The customer device may prompt the customer to place a card within view of a camera and capture an image.  The processor of the customer device may detect the account card, extract card information from the detected account card from the images received from the camera of the customer device.  See at least [0046]-[0049].  (See also FIG. 6A, customer device displaying card capture screen 622 showing a real-time image 132 of an account card).).

Regarding claim 10, the combination of Carpenter and Kasower discloses the limitations of claim 1, as discussed above, and Carpenter further discloses the service is one or more of: a currency conversion service; an account balance query service; and a call centre (See at least [0071] and FIG. 6B, including providing 24/7 Customer Support phone number information.).

Regarding claim 11, the combination of Carpenter and Kasower discloses the limitations of claim 1, as discussed above, and Carpenter further discloses validating an authentication credential prior to opening the at least one corresponding communication channel (After FSP app launches, customer device may receive account login information associated with customer. Customer device may prompt customer to create a new account (for example, when FSP app was just installed), to identify customer 120 to FSP. FSP app may prompt customer to enter one or more credentials to login to their account such as, for example, a name, username, password, birthdate, PIN number, etc.  See at least [0045] and FIG. 4, steps 402-414.).

Regarding claim 12, Carpenter discloses a system for enabling access to a service by a user of a mobile device, the system comprising (see at least FIGURE 1, Customer 120 with Customer Device 110, and Financial Service Provider (FSP) 150.  The Examiner is interpreting the Customer Device as a mobile device.): 
at least one processor (See at least [0036]-[0041] and FIGURE 3, Processor 320.); and 
computer readable storage having stored thereon instructions for causing the at least one processor to perform a service enablement process comprising (See at least [0036]-[0042] and FIGURE 3, Memory 320.): 
receiving, from the mobile device, a request for available services, the request comprising information stored on or obtained at the mobile device relating to a payment card (The customer device may prompt the customer to place a card within view of a camera and capture an image.  The processor of the customer device may detect the account card, extract card information from the detected account card from the images received from the camera of the customer device.  See at least [0046]-[0049].  (See also FIG. 6A, customer device displaying ; 
determining, from the information relating to the payment card, services that are available in relation to the payment card; transmitting, to the mobile device, the services (Customer device may generate and display augmented reality graphics to via FSP app.  Customer device may generate and display augmented reality graphics to educate customer about the features of their card, card terms, and the financial service associated with the card. Customer device may also generate augmented reality graphics related to one or more preferences, such as notification settings, spending goals, etc.  See at least [0052].  (See also [0056]-[0057], disclosing the FSP server sending account terms associated with the card information to the customer device for display).  Settings include, for example, settings may include, for example, spending alerts, payment due date alerts, remaining credit or balance alerts, spending limits, transaction amount limits, payment account options, or payment dates.  See at least [0062]. Customer device may display, for example, images or videos explaining the determined account, or for educating customer about the financial services associated with account card.  See at least [0057].  Display includes outlining contact information such as a phone number printed on ; 
receiving, from the mobile device, a selection of one of the services (The processor of the customer device may determine whether any input from the customer has been received while displaying the AR graphics.  See at least [0060].  The received input may be related to one or more preferences for account card, for example, the customer device may display one or more augmented reality graphics prompting customer to input one or more setting selections for an account card.  The settings may include, for example, spending alerts, payment due date alerts, remaining credit or balance alerts, spending limits, transaction amount limits, payment account options, or payment dates. Customer device may transmit received settings input to FSP server.  See at least [0062].  See also [0063].  The Examiner interprets setting alerts and limits on the payment card as a selection of one of the services that are available in relation to the card.); 
determining at least one corresponding communication channel by which the selected service is accessible; and opening the at least one corresponding communication channel to thereby enable access to the service (The customer device may display augmented reality graphics prompting customer to input one or more setting selections for account card, and the customer device may transmit received settings input to FSP server.  See at least [0062].  Once preference set up is complete, the account card is activated by the FSP, and the customer device informs the user that the card is ready for use.  See at least [0051] and [0053].  FSP server may communication with the customer device via network.  See at least [0025] and FIG. 1, 

While Carpenter discloses available services, Carpenter does not expressly disclose a list of available services.  Furthermore, while Carpenter disclose services that are available in relation to the payment card, Carpenter does not expressly disclose a list of services that are available in relation to the payment card.

However, Kasower discloses a list of available services; a list of services that are available in relation to the payment card ((Listing of member services for payment cards stored on a management system, the listing including Report Lost/Stolen Card(s); Address Change; Request New/Replacement Card(s); Charge Dispute; Request Copy of Statement; Report Change 
From the teaching of Kasower, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Carpenter by the services of Carpenter being a list of services, as taught by Kasower, in order to provide improved card management system and to extend card protection services to meet current card holder expectations, and in order to improve simplicity of providing managing payment card information (see Kasower at least at col. 2, lines 1-29).

Regarding claim 14, the combination of Carpenter and Kasower discloses the limitations of claim 12, as discussed above, and Carpenter further discloses the payment card information comprises an image of the payment card (The customer device may prompt the customer to place a card within view of a camera and capture an image.  The processor of the customer device may detect the account card, extract card information from the detected account card from the images received from the camera of the customer device.  See at least [0046]-[0049].  (See also FIG. 6A, customer device displaying card capture screen 622 showing a real-time image 132 of an account card).).

Regarding claim 19, the combination of Carpenter and Kasower discloses the limitations of claim 12, as discussed above, and Carpenter further discloses the service is one or more of: a currency conversion service; an account balance query service; and a call centre (See at least [0071] and FIG. 6B, including providing 24/7 Customer Support phone number information.).

Regarding claim 20, the combination of Carpenter and Kasower discloses the limitations of claim 12, as discussed above, and Carpenter further discloses the service enablement process further includes validating an authentication credential prior to opening the at least one corresponding communication channel (After FSP app launches, customer device may receive account login information associated with customer. Customer device may prompt customer to create a new account (for example, when FSP app was just installed), to identify customer 120 to FSP. FSP app may prompt customer to enter one or more credentials to login to their account such as, for example, a name, username, password, birthdate, PIN number, etc.  See at least [0045] and FIG. 4, steps 402-414.). 


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Kasower, and in further view of US 20170178098 A1 (“Hu”).
Regarding claim 3, the combination of Carpenter and Kasower discloses the limitations of claim 2, as discussed above.  Carpenter does not expressly disclose the request is an open API call.

However, Hu discloses the request is an open API call (API request used in communications between banks.  See at least [0027] and [0030].  Open APIs, that is, APIs defined by ISO rather than the FSP—such as ISO 20022 APIs “FIToFICreditTransfer” —may be used.  See at least [0035].).
From the teaching of Hu, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the request of Carpenter to be an open API call, as 

Regarding claim 13, the combination of Carpenter and Kasower discloses the limitations of claim 12, as discussed above.  Carpenter does not expressly disclose the request is an open API call.

However, Hu discloses the request is an open API call (API request used in communications between banks.  See at least [0027] and [0030].  Open APIs, that is, APIs defined by ISO rather than the FSP—such as ISO 20022 APIs “FIToFICreditTransfer” —may be used.  See at least [0035].).
From the teaching of Hu, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the request of Carpenter to be an open API call, as taught by Hu, in order to save significant amount of product development time (see Hu at least at [0035]).

 Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Kasower, and in further view of US 20130073459 A1 (“Zacarias”).
Regarding claim 5, the combination of Carpenter and Kasower discloses the limitations of claim 1, as discussed above.  Carpenter does not expressly disclose the payment card information is stored in, or in association with, a digital wallet application on the mobile device.

However, Zacarias discloses the payment card information is stored in, or in association with, a digital wallet application on the mobile device (A user of a digital wallet may access his/her digital wallet through a web browser or through a dedicated application that executes on the user's device, such as a mobile application.  See at least [0065].  Optical character recognition (OCR) may be used to capture card information. A mobile device may have a camera that captures a digital image of a gift card. An OCR application, which may be integrated in the local digital wallet application, automatically identifies account identification information reflected in the digital image. The local digital wallet application may send the account identification information to exchange service, which determines the balance on the gift card and updates the user's digital wallet to reflect the new gift card.  See at least [0068].  Digital wallet with multiple payment cards.  See at least FIG. 3 and FIG. 4.).
From the teaching of Zacarias, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Carpenter to store the payment card information of Carpenter in the digital wallet, as taught by Zacarias, in order to enable a customer to maximize value of their payment card (see Zacarias at least at [0004]-[0011]).

Regarding claim 15, the combination of Carpenter and Kasower discloses the limitations of claim 12, as discussed above.  Carpenter does not expressly disclose the payment card information is stored in, or in association with, a digital wallet application of the mobile device.

However, Zacarias discloses the payment card information is stored in, or in association with, a digital wallet application of the mobile device A user of a digital wallet .
From the teaching of Zacarias, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Carpenter to store the payment card information of Carpenter in the digital wallet, as taught by Zacarias, in order to enable a customer to maximize value of their payment card (see Zacarias at least at [0004]-[0011]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Kasower, in further view of Zacarias, and in further view of US 20140076965 A1 (“Becorest”).
Regarding claim 6, the combination of Carpenter, Kasower, and Zacarias discloses the limitations of claim 5, as discussed above.  Carpenter does not expressly disclose the at least one corresponding communication channel is determined by: segmenting the image to identify at least one image element that is associated with the selected service; and identifying, from the at least one image element, the at least one corresponding communication channel by which said service is accessible.

However, Becorest discloses the at least one corresponding communication channel is determined by: segmenting the image to identify at least one image element that is associated with the selected service (The computer is configured to identify the account code and signature for the issuer via a capture of an image of the prepaid card product and the account code. The computer than may apply image recognition to identify visual elements within the image.  The computer may also extract the account code from the image and determine relative location coordinates of the account code on the prepaid card product and apply character recognition on the account code to recognize the account code of the prepaid card product. The computer may then also extract any background elements from the image, wherein the background element include any combination of one or more logo, graphical or text elements on the prepaid card product, into a collection of background objects with relative location coordinates respectively and extract the visual characteristics from the collection of background objects and the relative location coordinates to produce the issuer signature of the prepaid card product.  See at least [0035].  Requesting balance of the card.  See at least [0047] and FIG. 5, Steps 1-5.  See also [0042].  Segmenting the image to identify values.  See at least [0049] and FIG. 6.  The Examiner interprets the account code or the logo as the image element associated with the selected service.); and 
identifying, from the at least one image element, the at least one corresponding communication channel by which said service is accessible (The system may also create the augmented reality-based personalized message for example automatically or with any input from any person or entity as accepted by the system or in any other manner and associate the augmented reality-based personalized message with the unique identification token. One or more 
From the teaching of Becorest, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Carpenter by segmenting the image of Carpenter to identify an image element associated with the selected service of Carpenter, using the segmentation technique taught by Becorest, and to identify the corresponding communication channel based on the image element, using the technique of Becorest,  in order to improve augmented reality messaging systems and methods that utilize payment cards (see Becorest at least at [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Kasower, in further view of Zacarias, and in further view of US 20190034751 A1 (“Tse”).
Regarding claim 7, the combination of Carpenter, Kasower, and Zacarias discloses the limitations of claim 1, as discussed above, and Carpenter further discloses the image is captured by a camera application of the mobile computing device (The customer device may prompt 

While Carpenter discloses the image is captured by a camera application of the mobile computing device, Carpenter does not expressly disclose the image is captured by a native camera application.  

However, Tse discloses the image is captured by a native camera application (Using a native camera application to take pictures of a business card and identify that the image of the business card contains enterprise content.  See at least [0042] and [0011].  See also [0044].).
From the teaching of Tse, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the image capturing of Carpenter to be performed by a native camera application, as taught by Tse, in order to improve an enterprise management of individual actions and data generated from those actions occurring on a client device (see Tse at least at [0009]-[0011]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Kasower, and in further view of US 20200410758 A1 (“Hamchuk”).
Regarding claim 8, the combination of Carpenter and Kasower discloses the limitations of claim 2, as discussed above, and Carpenter further discloses the request further comprises contextual information (The customer device may prompt the customer to place a card within view of a camera and capture an image.  The processor of the customer device may detect the account card, extract card information from the detected account card from the images received from the camera of the customer device.  See at least [0046]-[0049].  (See also FIG. 6A, customer device displaying card capture screen 622 showing a real-time image 132 of an account card).  The customer device may send card information to the FSP server.  See at least [0035] and [0049]-[0051].  Card information includes information such as an account number, cardholder name, expiration date, security code, financial service provider name, card product (e.g. “Platinum,” “Gold,” etc.), and other pieces of card information.  See at least [0049].)

  While Carpenter discloses the request further comprises contextual information, Carpenter does not expressly disclose the at least one corresponding communication channel is determined according to both the payment card information and the contextual information.

However, Hamchuk discloses the at least one corresponding communication channel is determined according to both the payment card information and the contextual information (Recipient electronic computing device detects that the recipient is in the proximity 
From the teaching of Hamchuk, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the request of Carpenter to further comprise contextual information, as taught by Hamchuk, and to modify the determination of the corresponding communication of Carpenter to be according to both the payment card information and the contextual information, as taught by Hamchuk, in order to improve methods and systems for payment cards activated via augmented reality devices (see Hamchuk at least at 

Regarding claim 9, the combination of Carpenter, Kasower, and Hamchuk discloses the limitations of claim 8, as discussed above, and Hamchuk further discloses the contextual information comprises a geolocation of the mobile device (Recipient electronic computing device detects that the recipient is in the proximity of the participating retailer specified on the greeting card. GPS software on recipient electronic computing device can detect when recipient electronic computing device is at a geolocation of a retail store of a participating retailer. When recipient electronic computing device detects that recipient electronic computing device is at the geolocation of the retail store of the participating retailer, recipient electronic computing device automatically activates the greeting card at the AR device. Automatically activating the greeting card on recipient electronic computing device comprises sending a message to retailer server computing device with the hyperlink for the electronic cart associated with the greeting card.  Images of recommended products that can be obtained with the greeting card at the retail location are displayed on recipient electronic computing device.  See at least [0121]-[0123].  The Examiner interprets the location of the electronic computing device of the recipient as the contextual information)
From the teaching of Hamchuk, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the request of Carpenter to further comprise contextual information comprsing a geolocation of the mobile device of the user in Carpenter, 

Regarding claim 17, the combination of Carpenter and Kasower discloses the limitations of claim 12, as discussed above, and Carpenter further discloses the request further comprises contextual information (The customer device may prompt the customer to place a card within view of a camera and capture an image.  The processor of the customer device may detect the account card, extract card information from the detected account card from the images received from the camera of the customer device.  See at least [0046]-[0049].  (See also FIG. 6A, customer device displaying card capture screen 622 showing a real-time image 132 of an account card).  The customer device may send card information to the FSP server.  See at least [0035] and [0049]-[0051].  Card information includes information such as an account number, cardholder name, expiration date, security code, financial service provider name, card product (e.g. “Platinum,” “Gold,” etc.), and other pieces of card information.  See at least [0049].)

  While Carpenter discloses the request further comprises contextual information, Carpenter does not expressly disclose the at least one corresponding communication channel is determined according to both the payment card information and the contextual information.

However, Hamchuk discloses the at least one corresponding communication channel is determined according to both the payment card information and the contextual information (Recipient electronic computing device detects that the recipient is in the proximity of the participating retailer specified on the greeting card. GPS software on recipient electronic computing device can detect when recipient electronic computing device is at a geolocation of a retail store of a participating retailer. When recipient electronic computing device detects that recipient electronic computing device is at the geolocation of the retail store of the participating retailer, recipient electronic computing device automatically activates the greeting card at the AR device. Automatically activating the greeting card on recipient electronic computing device comprises sending a message to retailer server computing device with the hyperlink for the electronic cart associated with the greeting card.  Images of recommended products that can be obtained with the greeting card at the retail location are displayed on recipient electronic computing device.  See at least [0121]-[0123].  Greeting card received at and stored on electronic computing device of the recipient.  See at least [0119]-[0120].  Greeting card includes a gift card portion.  See at least [0024].  See also FIG. 8.  The Examiner interprets the location of the electronic computing device of the recipient as the contextual information.  The Examiner also interprets communication with the retail server computing device based on the electronic computing device being in a certain location and storing a payment card as the corresponding communication channel being determined according to both the card information and the contextual information.).
From the teaching of Hamchuk, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the request of Carpenter to further comprise contextual information, as taught by Hamchuk, and to modify the determination of the 

Regarding claim 18, the combination of Carpenter, Kasower, and Hamchuk discloses the limitations of claim 17, as discussed above, and Hamchuk further discloses the contextual information comprises a geolocation of the mobile device 
From the teaching of Hamchuk, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the request of Carpenter to further comprise contextual information comprsing a geolocation of the mobile device of the user in Carpenter, using the teachings of Hamchuk, in order to improve methods and systems for payment cards activated via augmented reality devices (see Hamchuk at least at [0016]-[0019]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Kasower, and in further view of Becorest.
Regarding claim 16, the combination of Carpenter and Kasower discloses the limitations of claim 14, as discussed above.  Carpenter does not expressly disclose the at least one corresponding communication channel is determined by: segmenting the image to identify at least one image element that is associated with the selected service; and identifying, from the at least one image element, the at least one corresponding communication channel by which said service is accessible.

However, Becorest discloses the at least one corresponding communication channel is determined by: segmenting the image to identify at least one image element that is associated with the selected service (The computer is configured to identify the account code and signature for the issuer via a capture of an image of the prepaid card product and the account ; and 
identifying, from the at least one image element, the at least one corresponding communication channel by which said service is accessible (The system may also create the augmented reality-based personalized message for example automatically or with any input from any person or entity as accepted by the system or in any other manner and associate the augmented reality-based personalized message with the unique identification token. One or more embodiment may also access an available balance that is linked to the prepaid card product from the issuer and create the augmented reality-based personalized message that includes the available balance and associate the augmented reality-based personalized message with the unique identification token, for example as obtained from issuer computer or website.  Embodiments of the system may also map the issuer signature to a computer associated with the 
From the teaching of Becorest, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Carpenter by segmenting the image of Carpenter to identify an image element associated with the selected service of Carpenter, using the segmentation technique taught by Becorest, and to identify the corresponding communication channel based on the image element, using the technique of Becorest, in order to improve augmented reality messaging systems and methods that utilize payment cards (see Becorest at least at [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130210523 A1(“Arumugam”) discloses method of displaying augmented reality gaming information associated with a player card using mobile device in an augmented reality gaming system.
US 20210004802 A1 (“Rule”) discloses displaying an augmented reality image of account information associated with an indicia-less transaction card having a card surface with a background pattern applied thereto.
“Defining Terms: What Is a Directory Service?” by Dummies, dated March 26, 2016 https://www.dummies.com/article/technology/information-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694